DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-7, 9-13 & 16-19 are cancelled. Claims 1, 8 & 14-15 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 8 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gan (US 6,200,701 B1) in view of Tokuda (US 2013/0216919 A1).
Regarding claims 1, 8 & 14-15, Gan teaches a battery comprising a lithium intercalating carbonaceous anode and an electrolyte composition comprising LiPF6; an alkyl phosphonate, such as dimethyl phosphonate, and at least one aprotic organic solvent, wherein the at least one aprotic organic solvent is a mixture of at least one cyclic carbonate such as ethylene carbonate (EC) and at least one noncyclic carbonate such as dimethyl carbonate (DMC), and wherein the at least one cyclic carbonate and the at least one noncyclic carbonate are present in the electrolyte composition in a volume ratio of 45 : 22 in an inventive embodiment (Example 1) which, using the densities of EC (1.32 g/cm3) and DMC (1.07 g/cm3), equates to a weight ratio of about 59.4 : 23.5  which reads on the instantly claimed range of 8:2 to 2:8 (col.3, L.46 to col.4, L.13; col.5, L.24 to col.6, 42; Example 1). Gan further teaches an exemplary embodiment (Example 1) wherein the alkyl phosphonate is included at 0.05M in the electrolytic solution. Given, the amount of LiPF6 in the electrolyte (1.0M) and the densities of EC (1.32 g/L), DMC (1.07 g/L), EMC (1.01 g/L) and DEC (0.975 g/L), the mass amount of each electrolyte component can be calculated as follows for a 1L basis electrolyte solution:						EC = 0.45 x 1.32 g/L = 0.59 g
DMC = 0.22 x 1.07 g/L = 0.24 g
EMC = 0.248 x 1.01 g/L = 0.25 g
DMC = 0.0082 x 0.975 g/L = 0.008 g
6 = 1 L x 1.0 mol/L x 151.9 g/mol = 151.9 g
Alkyl Phosphonate = 1 L x 0.05 mol/L x 110 g/mol = 5.5 g
Thus, the alkyl phosphonate is contained in the electrolyte in an amount of: (5.5 g / (5.5 g + 151.9 g + 0.59 g + 0.24 g + 0.25 g + 0.008 g)) = 0.0347 = 3.47 wt%.
However, Gan is silent as to the electrolyte composition comprising vinylene carbonate and the electrolyte composition comprising 5 wt% to 6 wt% of the alkyl phosphonate. 			Tokuda teaches a non-aqueous electrolyte additive comprising vinylene carbonate ([0005]).												It would have been obvious to one of ordinary skill in the art to include vinylene carbonate in the electrolyte composition of Gan in order to provide a good coating film on a surface of a carbonaceous negative electrode thereby resulting in enhanced storage characteristics and cycle characteristics as disclosed by Tokuda ([0005]). 
 	While Gan does not explicitly teach the amount of the alkyl phosphonate in the electrolyte composition being in a range of 5 wt% to 6 wt%, as claimed, it is noted that Gan teaches limiting the amount of the alkyl phosphonate in the electrolyte composition from about 0.001M to about 0.40M (col.10, L.34-35). Gan further teaches that when the amount of the alkyl phosphonate is less than 0.001M, the beneficial effects are not apparent whereas when the amount of the alkyl phosphonate is greater than 0.40M, the beneficial effects of the alkyl phosphonate is cancelled out by an increase in internal resistance due to the formation of a thicker film on the anode and the lower electrolyte conductivity (col.10, L.35-42). Following a similar calculation, the preferred concentration of the alkyl phosphonate can be converted to wt% to give a range of 0.07 wt% to 22.3 wt%. From the results in Table 1, it is clear that battery characteristics such as discharge capacity and capacity retention are improved when the KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II B. 					

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Gan as modified by Tokuda does not teach or suggest the electrolyte composition of claim 1, the examiner respectfully disagrees for the following reasons.												In particular, applicant argues that Gan merely teaches dimethyl phosphonate (DMPi) within a list including a number of alkyl phosphonate candidates or mixtures thereof and utilizes another type of alkyl phosphonate, dibenzyl phosphonate (DBPi), in the exemplary embodiments (col. 7, L.37-38). However, as noted in the above rejection, DMPi is cited, along with DBPi, as preferred alkyl phosphate achieving the greatest effect in terms of achieving high charge/discharge capacity, long cycle life and to minimize the first cycle irreversible capacity as taught by Gan (col. 6, L.1-27). Accordingly, it would have been obvious to use DMPi as the alkyl phosphate in the electrolyte composition based solely on the disclosure of Gan since DMPi and DBPi are both described as preferred compounds to be used as the alkyl phosphate. Applicant also argues that the claimed amount of DMPi in the electrolyte composition (5 wt% to KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II B.							With regards to applicant’s arguments that Tokuda does not fairly teach or suggest specifically combining vinylene carbonate with a cyclic and non-cyclic carbonate, it is noted that Tokuda describes Document 1 (Japanese Patent Application Publication No. H8-45545) and Document 2 (Japanese Patent Application Publication No. H4-87156) as disclosing non-aqueous electrolytes which comprise vinylene carbonate for forming a good coating film ([0005]). Using corresponding (US 5,626,981 A) as a translation for Document 1, an exemplary electrolyte composition comprises vinylene carbonate along with cyclic carbonates such as ethylene carbonate and propylene carbonate and a non-cyclic carbonate such as dimethyl carbonate (Example 2). Moreover, the inclusion of vinylene carbonate in the electrolyte composition results in improved capacity retention (21% capacity loss in example 2 using vinylene carbonate as opposed to 70% capacity loss in example 1 without using vinylene carbonate) as evidenced by the results of examples 1 and 2 in US 5,626,981 A.  
	Thus, in view of the foregoing, claims 1, 8 & 14-15 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727